Citation Nr: 0823783	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	Martin R. Daesil


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant claims that he served on active duty from 
November 1942 to September 1945, but the National Personnel 
Records Center (NPRC) has searched the records of the 
Department of the Army and can find no record of his active 
military service in the United States Armed Forces.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the claim to reopen 
the appellant's claim to establish basic eligibility for VA 
benefits.  

After the May 2006 statement of the case (SOC) was issued, 
but before the appellant was notified that the appeal was 
certified and the record sent to the Board, the appellant 
submitted additional evidence to VA.  Generally, when 
pertinent evidence is obtained after the issuance of an SOC, 
a supplemental statement of the case (SSOC) should be issued 
by the agency of original jurisdiction.  38 C.F.R. 
§ 19.31(b)(1) (2007).  But most of the documents were 
duplicate copies of evidence already considered by the RO in 
the May 2006 SOC.  The only document that had not previously 
been submitted-the appellant's marriage certificate-is not 
pertinent to the issue on appeal, so no SSOC is required.  


FINDINGS OF FACT

1.  An unappealed February 2004 decision denied the 
appellant's claim to reopen his claim to establish basic 
eligibility.  

2.  Of the eight documents received as evidence since the 
last, prior, final denial on any basis, in February 2004, 
three documents had been previously submitted to agency 
decision makers, one did not relate to an unestablished fact 
necessary to substantiate the claim, three were cumulative 
and redundant of the evidence previously considered, and the 
last document did not raise a reasonable possibility of 
substantiating the claim. 
CONCLUSIONS OF LAW

1.  The unappealed RO decision in February 2004, which denied 
a claim to reopen the appellant's claim to establish basic 
eligibility for VA benefits, is final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.204, 20.1103 
(2007).  

2.  New and material evidence has not been received to reopen 
the claim to establish basic eligibility for VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

The issue of the appellant's basic eligibility was originally 
determined in May 2002.  In February 2002, the appellant had 
filed a claim for service connection for various 
disabilities.  The RO sought verification of the appellant's 
service from the National Personnel Records Center (NPRC).  
In May 2002, the NPRC notified the RO that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces. In a May 2002 decision, the RO 
determined that because the appellant did not have the 
required military service to be eligible for VA benefits, his 
claim was denied.  

In February 2004, the appellant filed a claim to reopen his 
previously-denied claim to establish basic eligibility for VA 
benefits.  In February 2004, the RO denied the claim to 
reopen because no new and material evidence had been obtained 
that warranted reopening the claim.  Notice of the decision 
was sent in February 2004. In March 2004, the appellant filed 
a timely notice of disagreement.  In June 2004, however, the 
appellant submitted a written document withdrawing that 
appeal.  See 38 C.F.R. § 20.204(a), (b) (appellant may 
withdraw his appeal in writing at any time before decided).  
Withdrawal of an appeal is deemed a withdrawal of the notice 
of disagreement.  38 C.F.R. § 20.204(c).  With the appeal 
withdrawn, the February 2004 decision became final.  
38 C.F.R. § 20.302(a) (if no timely notice of disagreement is 
filed, the decision becomes final).  That February 2004 
decision is the last, prior, final denial of the appellant's 
claim.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the February 2004 decision, the appellant has submitted 
eight evidentiary documents to VA.  The April 1946 discharge 
from the Philippine Army, April 24th Affidavit for Philippine 
Army Personnel, and February 2002 Affidavit by Dr. Macaparpan 
had previously been submitted to VA at the time of the 
original February 2002 claim, so those documents are not new.  
The remaining five documents must be analyzed to see if they 
meet the requirements of being "material" evidence within 
the meaning of 38 C.F.R. § 3.156(a).  

Material evidence relates to an unestablished fact necessary 
to substantiate the claim.  Here, the appellant's claim to 
establish basic eligibility for VA benefits has been denied 
because the alphabetical search of the records of the United 
States Army by NPRC yielded no confirmation that the 
appellant had any active military service with the United 
States Armed Forces.  Thus, the unestablished fact necessary 
to substantiate the claim is evidence of such service.  
Moreover, the appellant was notified that because those 
records are maintained in alphabetical order, an additional 
search of the records could be made if evidence were 
submitted showing that the appellant used a different name 
during his service as a guerilla in the Republic of the 
Philippines.  The appellant's marriage certificate does not 
relate to the unestablished fact necessary to substantiate 
the claim, so it is not material.  The remaining four 
documents, however, are material.  The three documents about 
his military service-namely, the April 1946 Report of 
Physical Examination of Enlisted Personnel Prior to 
Discharge, the June 2004 General Headquarters of the Armed 
Forces of the Philippines Certification, and the appellant's 
undated Certification of Military Service are all evidence of 
the appellant's military service, so they are material.  
Similarly, the November 1979 joint affidavit about his name 
is also material.  

But the three documents about the appellant's military 
service contain essentially the same information about his 
claimed service as had been previously submitted, and what 
information is new (for example, his physical condition at 
discharge) is not relevant to the issue on appeal.  None of 
these documents provide any information (such as a different 
name he would have used during service) that would make it 
possible for the NPRC to verify his service.  Thus, the 
previously-denied claim cannot be opened on the basis of 
three documents about his guerilla service.  38 C.F.R. 
§ 3.156(a) (new and material evidence cannot be cumulative 
and redundant of evidence that was before agency decision 
makers at the time of the last, prior, final denial of his 
claim).  

As for the November 1979 joint affidavit, it contains 
information about the appellant's name that is neither 
cumulative nor redundant of evidence previously submitted.  
The affiants state that prior to his guerilla service, his 
middle name was spelled with the initial letter of C rather 
than K and they had personal knowledge that when he enlisted 
in the guerilla forces, he deliberately changed the spelling 
of his middle name to begin with the letter K.  While this 
new and material evidence is not cumulative or redundant of 
evidence previously submitted to agency decision makers, it 
does not raise a reasonable possibility of substantiating the 
claim.  

The affiants indicate that during the appellant's guerilla 
service, he used the spelling of his middle name that began 
with the letter "K."  That spelling is what was previously 
used by NPRC in trying to verify the appellant's active 
military service in the United States Armed Forces.  If the 
affidavit had contained information that his name were 
spelled differently on his enlistment papers or during his 
guerilla service, that would have provided a reason to 
conduct a new search of Army records using the differently-
spelled name.  But since the facts in the affidavit confirm 
the information that was previously used to search for 
verification of his service, this information about the pre-
guerilla service spelling of his name does not raise a 
reasonable possibility of substantiating the claim.  

Since none of the eight documents submitted since the last, 
prior, final denial of the claim meets the requirements of 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a), the claim cannot be reopened.  And because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The September 2005 letter describing the evidence needed to 
support the appellant's claim notified the appellant of why 
his prior decision had been denied, identified the 
requirements for establishing the kind of military service 
that would confer eligibility for VA benefits, provided a 
definition of new and material evidence, notified him of the 
evidence already obtained by VA and the information that had 
been used in the search for verification of his military 
service, and notified him of what kind of evidence would 
warrant another search of Army records.   

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice, so that VA has the burden 
to establish that the appellant was not, in fact, prejudiced 
by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Here, the September 2005 notice letter was 
not provided before the August 2005 decision on the claim.  
But the appellant was not prejudiced by the delayed notice 
because the record establishes that he had actual knowledge 
of the evidence necessary to substantiate his claim. 

The appellant's prior claim was denied for the failure to 
submit new and material evidence about his military service.  
During the adjudication of that claim, the appellant had a 
June 2004 hearing with a Decision Review Officer.  Her notes 
indicate that she explained to him the reasons his claim had 
been denied and he then understood them.  He decided to 
withdraw that appeal.   

In response to a June 2005 inquiry, the RO wrote to the 
appellant that same month, explaining that because the 
Department of the Army had advised VA that he did not render 
service in the United States Armed Forces, no benefits could 
be payable to him.  The letter also notified him that if he 
could provide proof of military service that indicated a 
variation on the spelling of his name or use of an alias, the 
RO would be able to send another request for verification of 
service.  
In the claim at issue in this appeal that was filed one month 
later, the appellant stated that he was submitting documents 
about his service as a recognized guerilla and evidence of 
using another name.  The August 2005 decision explained why 
the claim had been denied, identified what evidence had been 
used to verify his military service, and invited him to 
submit new and material evidence about his guerilla service 
and about the spelling of his name.  The September 2005 
letter also identified the evidence that was needed.  Before 
the statement of the case readjudicated the claim, he 
submitted additional evidence and asked VA to search the 
military records.  And as discussed above, of the eight 
documents he submitted, seven of them were relevant to the 
issue of his basic eligibility for VA benefits. 

Since the record shows that he had actual knowledge of the 
evidence necessary to substantiate his claim, that he 
received notice before his claim was readjudicated in the 
SSOC, and that he had a meaningful opportunity to participate 
in the adjudication of his claim, the appellant was not 
prejudiced by the delay in sending him notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant did not ask VA to obtain any 
evidence on his behalf.  A hearing before a Veterans Law 
Judge was scheduled, but the appellant later withdrew his 
request for a hearing and asked that the appeal been 
certified to the Board.  VA met its duty to assist the 
appellant.  




ORDER

New and material evidence has not been received, and the 
claim to reopen a claim to establish basic eligibility for VA 
benefits is denied.  



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


